PER CURIAM.
Upon consideration of the Supplemental Report of Committee filed October 21, 1974 the following recommended revisions are hereby approved by the Court, and the Committee and The Florida Bar are hereby *101authorized to publish and distribute such revisions:
General Note on Use
3.2a and 3.2c To make charges consistent with this Court's decision in Wood vs. Camp, 284 So.2d 691 (Fla.1973).
4.9 To recognize the effect of this Court's decision in deJesus vs. Seaboard Coast Line R. R. Co., 281 So.2d 198 (Fla.1973).
Model Charges: The Committee and The Florida Bar are further authorized to publish certain amendments to the model charges heretofore published, in order to correct inadvertent omissions from previously published charges.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD, DEKLE and OVERTON, JJ., concur.